Citation Nr: 1235309	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-37 983	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from February 20, 1976 to June 29, 1976, and from March 23, 1977 to April 5, 1977.  He was discharged for fraudulent enlistment following this brief period in 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision, by the Togus, Maine RO.  

In February 2011, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


REMAND

The Veteran contends that he developed a psychiatric problem during basic military training in 1976.  In a statement in support of his claim, dated in February 2006, the Veteran reported hearing voices while in boot camp.  The Veteran related that he began hearing voices while hospitalized in service for treatment of pneumonia.  The Veteran stated that he did not tell anyone about hearing the voices because he wanted to complete his training and graduate.  The Veteran indicated that he was unable to continue through training and finally told his supervisors about the voices and he was eventually discharged.  The Veteran indicated that he was treated for a psychiatric condition, to include schizophrenia, at Fort Knox, and he continued to experience psychiatric problems after service.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

Of record is a statement from the Veteran's uncle, K. S., dated in July 2007, indicating that the Veteran did not have psychiatric problems prior to military service.  He reported receiving a letter from the Veteran while in basic training where he talked about hearing voices and described some behavior different from anything he experienced prior to service.  K. S. noted that the Veteran came back to his home after service in June 1976; at that time, he witnessed the Veteran responding to what he said were voices talking to him.  K. S. stated the Veteran's behavior concerned him, so he recommended that he seek treatment.  He noted that the Veteran has had those problems ever since he was discharged from service and he continues to have psychiatric problems.  

Following a VA examination in September 2007, the examiner reported diagnoses of polysubstance dependence in early full remission, opiate dependence, and psychotic disorder due to substance abuse.  The examiner stated that the Veteran did not meet the full criteria for schizophrenia.  The examiner further stated that the Veteran's psychotic symptoms appear to be the result of his substance abuse and the Veteran appeared to be fabricating the information, as he had had a history of antisocial personality traits.  

In a statement in June 2009, the Veteran maintained that he started hearing voices while in basic training in 1976; he started hearing the voices while being treated for pneumonia.  The Veteran indicated that he was seen by a doctor in service and he reported hearing the voices.  The Veteran stated that he called his uncle when he started hearing the voices.  The Veteran argued that the voices were not due to his use of drugs or alcohol because he did not start using drugs until 1979.  

In its February 2011 remand, the Board directed the RO to schedule the Veteran for psychological testing and VA psychiatric examination in order to determine whether the Veteran meets the criteria for a diagnosis of schizophrenia or other acquired psychiatric disorder.  The examiner was asked to list all of the Veteran's psychiatric disorders in accordance with DSM-IV.  The examiner was asked to review the historical records, including any statements from the Veteran's uncle.  The examiner was asked to provide an opinion as to the medical probabilities that the Veteran has any current psychiatric disorder that had its onset during, or is otherwise attributable to, his active military service, or that a psychosis manifested within one year of the Veteran's separation from active service.  The examiner was directed to provide a complete rationale for the opinion provided.  

The Veteran was afforded a VA examination in June 2011 pursuant to the Board's remand.  Following a mental status examination, the pertinent diagnoses were psychotic disorder not otherwise specified (NOS), opiate abuse and dependency, cocaine abuse in full remission, and alcohol abuse in full remission.  The examiner stated that, after a review of the available claims file and CPRS records and statements written by the Veteran, "there is no evidence documented supporting any psychiatric symptoms, diagnoses or treatment thereof during the time of the Veteran's military service of [February 20, 1976 to June 29, 1976]."  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In that connection, the Board notes that the Veteran has contended, both to VA and to his treatment providers that he first experienced hearing voices (auditory hallucinations) during basic training, and he continued to experience these problems after service.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In this regard, it appears that the VA examiner conducted a proper a mental health examination in June 2011; he properly reviewed the claims file, examined the Veteran, and issued a multi-axial assessment.  However, the examiner did not provide an opinion as to whether the psychiatric diagnoses could be related to the Veteran's military service.  Rather, he merely stated that there was no documented support in the record for saying that there were symptoms, diagnoses, or treatment during the Veteran's service.  In addition, the Board finds that the VA examiner failed to address the Veteran's contentions that he experienced psychiatric symptoms during service and continued to experience said symptoms after service.  Thus, the June 2011 examination was incomplete.  Consequently, the Board finds that the case must again be remanded so that medical opinion evidence can be obtained.  

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the June 2011 VA examiner is unavailable or if such examination is needed to answer the questions posed.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The Veteran's claims file, including his complete service treatment records, must be referred to the examiner who conducted the June 2011 VA examination.  The examiner should again consider the Veteran's service treatment records, his post-service medical history as documented in the claims files, and the Veteran's history as provided by the Veteran and his uncle.  The examiner should identify each acquired psychiatric disorder found and provide an opinion as to whether it is at least as likely as not that each psychiatric disorder is traceable to his period of active military service.  The examiner should provide the rationale, with citation to relevant medical findings, for the opinions provided.  (If it is determined that the Veteran has a substance-induced psychotic disorder, the examiner should explain whether the use of substances was caused by other psychiatric disability traceable to military service.)  In explaining the examiner's opinion, the examiner should explicitly set forth the medical reasons for accepting or rejecting the Veteran's history of in-service symptoms that continued thereafter.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the examiner is no longer available, or the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The examiner should provide the opinions requested above.)  

2.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  All actions should be documented in the claims file.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

